DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the internal chamber".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the internal chamber” will be interpreted as “the vapor chamber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 4671348 A).
For claim 1, Bauer discloses a leading edge assembly (Figs. 5-6) for a hypersonic vehicle, the leading edge assembly comprising:
an outer wall (50) that is tapered to a leading edge (43), wherein the outer wall at least partially defines a vapor chamber (40);
a capillary structure (wick 52) positioned on an inner surface of the outer wall within the vapor chamber (Fig. 6); and
a thermal energy storage assembly (capillary structure 53 and fluid 48/49) positioned in thermal communication with the vapor chamber (within vapor chamber).
For claim 2, Bauer disclose the leading edge assembly of claim 1, wherein the thermal energy storage assembly comprises:
a reservoir wall (53); and
a phase change material positioned within the reservoir wall (working fluid in the states of liquid 48 and vapor 49).
For claim 6, Bauer discloses the leading edge assembly of claim 1, wherein the thermal energy storage assembly comprises a first chamber (chamber above wick 53) containing a first phase change material (48 and 49) having a first melting temperature (Col 10, lines 13-14, “to melt the frozen working fluid”) and a second chamber (chamber below wick 53) containing a second phase change material (48 and 49) having a second melting temperature (Col 10, lines 13-14, “to melt the frozen working fluid”).
For claim 7, Bauer discloses the leading edge assembly of claim 2, wherein the capillary structure is a wick (wick 52 and 53), a porous structure, or a screen that lines the inner surface of the outer wall (52 lines inner surface of 50) and an outer surface of the reservoir wall (wick 53 on reservoir wall).  
For claim 8, Bauer discloses the leading edge assembly of claim 7, wherein the capillary structure comprises:
at least one liquid bridge (fluid 48 traveling across holes 54) that extends away from the reservoir wall toward the outer wall (fluid is traveling away from central section of reservoir wall to the leading edge) for providing a shorter path to the leading edge relative to the capillary structure (shorter path to go through the bisecting wall and the holes than to travel along the circumferential wick 52).  
For claim 15, Bauer discloses the leading edge assembly of claim 1, wherein the thermal energy storage assembly is positioned proximate an aft bulkhead of the leading edge assembly (Fig. 11-12, partition wall extending from the bottom skin is considered a bulkhead that is aft of the leading edge).  
For claim 16, Bauer discloses the leading edge assembly of claim 1, wherein the thermal energy storage assembly comprises: one or more conduction paths extending through the vapor chamber (Fig. 6, diametrical wick 53). 
For claim 17, Bauer discloses the leading edge assembly of claim 1, wherein the vapor chamber is charged with lithium, sodium, or silver (Col 10, line 11, “for example, sodium or lithium”).
For claim 19, Bauer discloses a leading edge assembly (Fig. 4) for a hypersonic vehicle, the leading edge assembly comprising: an outer wall (28) that is tapered to a leading edge (25), wherein the outer wall at least partially defines a vapor chamber (heat pipe 24); a capillary structure (circumferential wick 32) positioned on an inner surface of the outer wall within the vapor chamber (Fig. 4); and a thermal energy storage assembly (diametrical wick 33) positioned within the vapor chamber, the thermal energy storage assembly comprising a reservoir wall (wick 33) containing a phase change material (working fluid in the states of liquid 31 and vapor 30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Lindberg (US 3267857 A).
For claims 3 and 20, Bauer discloses the leading edge assembly of claims 2 and 19, but fails to disclose that the phase change material comprises silicon or beryllium. 
However, Lindberg teaches a leading edge device with a phase change material comprising beryllium (Col 3, line 51, “Examples are the borohydrides of aluminum, beryllium”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bauer by having the phase change material comprise beryllium as disclosed by Lindberg. One of ordinary skill in the art would have been 
For claim 4, Bauer discloses the leading edge assembly of claim 2, but fails to disclose that the phase change material has a melting temperature of greater than 1000 degrees Celsius.
However, Lindberg teaches phase change materials with melting temperatures above 1000 degrees Celsius (Col 5, Table IV).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bauer by having the phase change material have a melting temperature above 1000 degrees Celsius as disclosed by Lindberg. One of ordinary skill in the art would have been motivated to make this modification to since it would a simple substitution of one known element (sodium or lithium) for another (phase change material with melting temperature above 1000 degrees Celsius) to obtain predictable results (providing a working material for heat exchange).
For claim 5, Bauer discloses the leading edge assembly of claim 2, wherein the phase change material has a latent heat of fusion greater than 300 kJ/kg (Lindberg, Col 3, Table III).
For claim 9, Bauer discloses the leading edge assembly of claim 2, but fails to disclose that the outer wall, the reservoir wall, and the capillary structure are additively manufactured as a single monolithic component. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to additively manufacture the outer wall, the reservoir wall, and the capillary structure as a single monolithic component, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). One of ordinary skill in the art would have been .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Stalmach (US 3785591 A).
For claim 10, Bauer discloses the leading edge assembly of claim 2, but fails to disclose that the reservoir wall is a compliant containment structure that can expand or contract depending on a state of the phase change material.
	However, Stalmach teaches a leading edge assembly with an compliant containment structure that can expand or contract depending on a state of the phase change material (Col 4, lines 21-26, “The expandable material 19 is a material having a thermal coefficient of expansion substantially greater than that of the coolant 18 and is a material adapted to expand substantially from its original configuration while in a non-vaporized state”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bauer by having the reservoir wall be made of a compliant containment structure that can expand or contract depending on a state of the phase change material as disclosed by Stalmach. One of ordinary skill in the art would have been motivated to make this modification “to permit compression thereof in accommodation of expansion of the coolant” (Stalmach, Col 4, lines 32-34).
For claim 11, Bauer discloses the leading edge assembly of claim 2, but fails to disclose that the reservoir wall has a wavy profile.
However, it would have been an obvious matter of design choice to make the different portions of the reservoir wall of whatever form or shape was desired or expedient such as adding in curves to make a wavy profile. A change in form or shape is generally recognized as being within the level of .

Claims 1-2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwan in view of Bauer.
For claim 1, Zwan discloses a leading edge assembly (Fig. 1) for a hypersonic vehicle, the leading edge assembly comprising:
an outer wall (18) that is tapered to a leading edge (left of Fig. 1), wherein the outer wall at least partially defines a vapor chamber (nosetip 14);
a thermal energy storage assembly (20) positioned in thermal communication with the vapor chamber (within vapor chamber),
but fails to disclose a capillary structure positioned on an inner surface of the outer wall within the vapor chamber.
However, Bauer discloses a capillary structure (wick 52) positioned on an inner surface of the outer wall within the vapor chamber (Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zwan by having a capillary structure positioned on an inner surface of the outer wall within the vapor chamber as disclosed by Bauer. One of ordinary skill in the art would have been motivated to make this modification for “providing a constant supply of liquefied working fluid for evaporation” (Bauer, Col 4, lines 25-27).
For claim 2, Zwan as modified discloses the leading edge assembly of claim 1, wherein the thermal energy storage assembly comprises:
a reservoir wall (21); and
Col 3, lines 30-40, sublimating material).  
For claim 12, Zwan as modified discloses the leading edge assembly of claim 2, wherein the reservoir wall extends substantially parallel to the outer wall (18 parallel to 21).  
For claim 18, Zwan as modified discloses the leading edge assembly of claim 1, wherein the outer wall is formed from a ceramic matrix composite, carbon-carbon composite, or refractory material (Zwan, “The capsule may be formed of highly conductive refractory material”)

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwan and Bauer, further in view of Wadley et al (“Wadley”) (US 20100236759 A1).
For claim 13, Zwan as modified discloses the leading edge assembly of claim 2, but fails to disclose: a plurality of heat exchange fins mounted on an outer surface of the reservoir wall. The fins of Zwan are located on an inner surface of the reservoir wall.
However, Wadley teaches a leading edge assembly (Fig. 5) comprising a plurality of heat exchange fins (skeleton 108 contains a web honeycomb comprising fins, shown in Fig. 3) mounted on an outer surface of the reservoir wall (lower surface of 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zwan as modified by having heat exchange fins mounted on an outer surface of the reservoir wall as disclosed by Wadley. One of ordinary skill in the art would have been motivated to make this modification for structural securement of the thermal energy storage assembly within the vapor chamber and for increased surface area for more optimal heat transfer.
For claim 14, Zwan as modified discloses the leading edge assembly of claim 13, wherein each of the plurality of heat exchange fins extends in the spanwise direction (Fig. 3, two fins extending left-right, in the spanwise direction).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PT0-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647